IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0392
                                Filed May 11, 2016


IN THE INTEREST OF K.W., D.W., B.W., and B.W.,
Minor Children,

P.T., Mother,
       Appellant.

B.W., Father,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Deborah Farmer

Minot, District Associate Judge.



       A mother and a father separately appeal from the order terminating their

parental rights to four children. AFFIRMED ON BOTH APPEALS.



       Robin L. Miller, Marion, for appellant mother.

       Noelle R. Murray of Murray Law Office, P.L.C., Cedar Rapids, for

appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Anthony A. Haughton of Linn County Advocate, Cedar Rapids, for minor

children.



       Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                             2


DANILSON, Chief Judge.

       A mother and a father separately appeal from the order terminating their

parental rights to four children: B.W., born December 2003; K.W., born

December 2004; D.W., born January 2006; and Br.W., born March 2008. The

juvenile court terminated both parents’ parental rights pursuant to Iowa Code

section 232.116(1)(f) (2015).1 The children are all over four years of age and

have been out of their parents’ custody for more than eighteen consecutive

months. The father appeals, claiming the court should have allowed him time

upon his release from prison to work toward reunification.                  The mother’s

contentions on appeal are that there is not clear and convincing evidence the

children could not be returned to her care once she moves back to Iowa and

establishes a home, and that termination is not in the children’s best interests.

       We review termination decisions de novo. In re A.M., 843 N.W.2d 100,

110 (Iowa 2014).

       Previously, the children were removed from the parents’ custody in August

2008, as a result of the parents’ domestic violence and inappropriate supervision.

The family received services, and the children were returned to their mother in

June 2009. Juvenile court involvement was closed in September 2009.

       The children were again removed from parental custody by ex parte order

on July 29, 2014, when two of the children were physically injured by a cousin

while staying with a great aunt and uncle.           During the investigation into the


1
  Section 232.116(1)(f) allows the court to terminate parental rights if a child who is four
years old or older has been adjudicated a child in need of assistance, has been out of
the parent’s custody for at least the last twelve consecutive months, and cannot be
returned to the parent’s care at present.
                                             3


physical abuse, it was learned that the four children had been left with the great

aunt and uncle for a lengthy period of time (perhaps since August 2013).

         A removal hearing was held on August 6, 2014. Neither parent appeared

at the removal hearing.         An order was entered continuing the removal and

placing limited guardianship with the great aunt and uncle. The parents were

reportedly both in the Chicago area: the mother was homeless and the father

was residing with others. The mother had purportedly threatened the aunt and

uncle with harm if they contacted the department of human services (DHS). The

father had an outstanding warrant for sexual abuse in the third degree.

         The children were adjudicated children in need of assistance (CINA) on

October 23, 2014.2          The mother stipulated the children were in need of

assistance. At that time, the mother reported she was working in Illinois and was

attempting to obtain housing for her children.             A home study was to be

conducted.

         On June 11, 2015, the juvenile court issued a permanency order and the

mother was granted a six-month extension to seek reunification.               The court

wrote:

         The Court finds that reasonable efforts have been made to
         accomplish the goal of family reunification, as fully documented by
         the file and current reports. The Court will continue the children’s
         current placement for an additional six months to allow the mother
         time to achieve the goal of family reunification. The Court bases
         this determination upon the following: the mother has made
         progress toward the goal of reunification by having regular contact
         with the children, cooperating with services in Iowa (to the extent
         possible) and Illinois, and actively seeking appropriate housing.
         The major barriers to reunification are: the mother’s decision to live


2
    The CINA adjudication date with respect to the father is December 15, 2014.
                                             4


         in Illinois; lack of appropriate housing; and incomplete Interstate
         Compact home study. Accordingly,
                  IT IS THE ORDER OF THE COURT that . . . . The
         permanency goal of this case shall remain family reunification for
         an additional six months, as the parties agree that it is reasonably
         likely that the children will be returned to parental custody within
         that time. The Court finds that the Department has made
         reasonable efforts to accomplish the goal of family reunification.
         The Court further finds that, at this time, it is contrary to the welfare
         of the children to return them to parental care because the mother
         has not yet achieved the goals of the Case Permanency Plan.
                  FURTHER, the mother shall comply with the following
         expectations: (1) obtain and maintain suitable housing; (2) obtain
         and maintain regular employment or another source of regular
         income sufficient to support herself and meet the needs of the
         child;[3] (3) maintain consistent contact with the children and visit as
         frequently as possible; (4) cooperate with the Interstate Compact
         home study; and (5) cooperate with all expectations of the Case
         Permanency Plan.

Review hearings were scheduled for September 2015 and January 2016.

         In an October 1, 2015 order, the court noted the mother was requesting

that the court order DHS to “reinitiate” an interstate compact home study. The

court wrote:

                  The Court notes that an order authorizing a home study was
         entered at the mother’s request on March 9, 2015. Long before
         that, the mother chose to leave her children in Iowa and move to
         Illinois. She has been advised directly by the Court that the
         children cannot and will not be returned to her without an approved
         interstate compact home study. The Court is at a loss as to why
         the mother would wait over six months to report a problem with the
         home study, and not until after DHS filed its report stating the
         mother failed to respond. The Court notes the mother’s request
         and directs her and/or her attorney to contact DHS directly.

         The State filed petitions to terminate the parents’ rights on November 2,

2015.




3
    While in Chicago, the mother had another child.
                                        5


      On January 15, 2016, a DHS report was filed with the court in which it was

reported that the father remained in prison, with the “earliest” release date being

March 1, 2017. The mother was employed in Chicago but did not have a home

of her own. The children were going to counseling to “deal with their own issues

of abandonment and the confusion they feel about what role the adults in their

lives are playing,” but were doing well in school and were participating in

extracurricular activities. A pretrial hearing was held that same date. The mother

did not appear. The court entered an order observing the mother’s attorney

“could provide no information regarding the mother’s failure to appear. It appears

the mother has not been in regular contact with her attorney. The Court notes

the mother was directly ordered to appear.”

      A permanency review and termination hearing was held on January 26,

2016. The mother did not appear. The father testified by telephone that he

wished the court would allow him additional time to get out of prison and seek

reunification. The court left the record open for ten days to allow the mother to

submit a written statement, should she wish to.         The GAL recommended

termination of both parents’ rights because the great aunt and uncle had and

would continue to provide a home for the children, who “deserve and need long-

term stability.” The great aunt stated she loved the mother, having raised her as

her own child: “We would love to have her involved with her kids, but the

instability back and forth with the parents is just unacceptable to me. My main

concern is to keep the kids healthy and happy and safe.” On February 5, 2016,

the court filed the mother’s letter, in which she stated she had made mistakes but

loved her children and asked for help to keep them.
                                         6


       There is clear and convincing evidence to support termination of both

parents’ parental rights pursuant to section 232.116(1)(f). The children cannot be

returned to either parent at this time. The mother is without a home, and the

father is in prison.

       The mother has already been granted an additional six months. Additional

time for either parent will leave these children in a limbo that they have already

experienced for more than the one-year statutory period.          See Iowa Code

§ 232.116(1)(f). We will not grant additional time.

       Once the [statutory] limitation period lapses, termination
       proceedings must be viewed with a sense of urgency. Insight for
       the determination of the child’s long-range best interests can be
       gleaned from “evidence of the parent’s past performance for that
       performance may be indicative of the quality of the future care that
       parent is capable of providing.”

In re C.B., 611 N.W.2d 489, 495 (Iowa 2000) (citation omitted). Termination of

parental rights will allow the children the permanency they need and deserve.

We therefore affirm the termination of both parents’ parental rights.

       AFFIRMED ON BOTH APPEALS.